Citation Nr: 0931694	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with depression and insomnia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to July 
1972. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was held in November 
2005.  The Veteran submitted a motion to advance the case on 
the docket in July 2006, which was subsequently denied in 
August 2006.  The Board previously remanded this case in 
January 2007.  The Veteran submitted another motion to 
advance this case on the docket in April 2008, which was 
denied in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection 
PTSD with depression and insomnia.  After the Board's January 
2007 remand, the Veteran submitted a stressor statement in 
April 2008 indicating that he was an Airplane Director on the 
USS Constellation and during the course of his duties, he 
witnessed a fellow service member called "Bones" got sucked 
up in a fighter plane engine and died.  Service personnel 
records showed that the Veteran was stationed on the USS 
Constellation from March 1971 to July 1972 and was an 
Airplane Director for at least part of that time.  

Although the Board regrets further delay in appellate review, 
the Board believes there is sufficient detailed information 
to allow for and attempt to verify this stressor incident.  
The RO should take appropriate action to request copies of 
the ship logs and contacting U.S. Army and Joint Services 
Records Research Center (JSRRC) to request verification of 
the claimed stressor.  Further, the RO should take any 
further appropriate steps deemed necessary to verify this 
stressor.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate action 
to request copies of the ship logs and 
contacting U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
request verification of the claimed 
stressor that a fellow service member 
called "Bones" got sucked up in a 
fighter plane and died while the Veteran 
was stationed on the USS Constellation.  
Further, the RO should take any further 
appropriate steps deemed necessary to 
verify this stressor.  

2.  If, and only if, the RO determines 
that a claimed stressor has been 
verified, the Veteran should be afforded 
a VA PTSD examination.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed of the particular 
stressor(s) that has been verified.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should then clearly indicate whether or 
not the Veteran suffers from PTSD and, if 
so, whether it is related to any verified 
stressor.

3.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


